TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-13-00258-CV


                                             R. P., Appellant

                                                     v.

                   Texas Department of Family and Protective Services, Appellee




              FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
             NO. 18,072, THE HONORABLE JOE CARROLL, JUDGE PRESIDING


                                                ORDER

PER CURIAM

               Appellant R.P. filed her notice of appeal on April 3, 2013. The appellate record was

complete May 9, 2013, making appellant’s brief due May 29, 2013. On May 31, 2013, counsel for

appellant filed a motion for extension of time to file appellant’s brief.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a),

available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief no later

than June 19, 2013. If the brief is not filed by that date, counsel may be required to show cause why he

should not be held in contempt of court.
              It is ordered on June 3, 2013.




Before Justices Puryear, Pemberton and Rose